  Case 19-09015       Doc 66     Filed 04/09/20 Entered 04/09/20 14:13:17            Desc Main
                                   Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

 IN RE:                                                       Chapter 11 Bankruptcy
                                                               Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                                    PLAINTIFFS’ REPLY IN SUPPORT OF
                Debtors.                              MOTION TO DEEM ADMITTED

 VEROBLUE FARMS USA, INC., et al.
           Plaintiffs,
                                                           Adversary Case No. 19-09015
 vs.

 CASSELS BROCK & BLACKWELL LLP,

                Defendant.

 PLAINITFFS’ REPLY IN SUPPORT OF MOTION TO DEEM ADMITTED (Dkt. #47)
         DEFENDANT’S ANSWERS TO THE AMENDED COMPLAINT

       Defendant posits no viable basis for its Answer (Dkt. #45) to paragraphs 9-10, 17-23, 24-

28, 29-33, and 40-48 of Debtors’ Complaint (Dkt. #44). Instead, in its Response (Dkt. #51),

Defendant does not dispute the relevant law: Defendant is obligated to admit, deny, or aver

insufficient information to admit or deny not only as to each paragraph of the Complaint, but

also as to discrete facts within each paragraph of the Complaint. Defendant violated this

unmistakable law by answering blocks of allegations in one averment, by failing to “admit,”

“deny,” or aver insufficient information as to each discrete allegation, and by raising discovery

and other improper objections in an answer to a complaint.

The Indisputable Law

       Defendant has not generally denied all allegations of the Complaint, nor could it do so in

good faith. In other words, there is not a one line answer to the Complaint, to the effect that

“Defendant generally denies all allegations of the Debtors’ Amended Complaint.” Instead,
  Case 19-09015        Doc 66     Filed 04/09/20 Entered 04/09/20 14:13:17           Desc Main
                                    Document     Page 2 of 6



Defendant has admitted or denied discrete allegations of the Complaint other than those specific

paragraphs identified above (9-10, 17-23, 24-28, 29-33, and 40-48). Examples from the Answer

(Dkt. 45) include those set forth below and others than those specifically listed above:

        2. In response to paragraph 1 of the Complaint, Cassels admits that this action is an
        adversary proceeding filed pursuant to Fed. R. Bank. 7001.

        3. In response to paragraph 2 of the Complaint, Cassels denies that this Court has
        subject matter jurisdiction over this proceeding.

        8. Cassels admits the allegations set forth in paragraphs 7-8 of the Complaint and
        affirmatively states that Cassels has never represented the Debtors.

        18. Cassels admits the referenced letters set forth in paragraphs 34-35 of the Complaint
        were sent.

The problem is that Defendant did not follow Rule 8 as to the other answers at issue in Debtors’

Motion. Indeed, Defendant admits as follows: “8. Fed. R. Civ. P. 8(b)(4) provides that “[a] party

that intends in good faith to deny only part of an allegation must admit the part that is true and

deny the rest.” (Response, Dkt. 51, at p. 3.) Defendant did not follow this rule as to the specific

allegations identified by Plaintiffs.

        In its Response, Defendant does not dispute or distinguish any of the case law cited by

Debtors in their Motion, that courts in this Circuit have stricken paragraphs of a defendant’s like

those attempted by Defendant in this case. See, e.g., Certain Underwriters at Lloyd's, London

Subscribing to Certificate No. IPSI 12559 v. SSDD, LLC, No. 4:13-CV-193 CAS, 2013 WL

6801832, at *4 (E.D. Mo. Dec. 23, 2013). See also, Leonard v. Lentz, No. 17-CV-3037-LRR, 2017

WL 11453698, at *4 (N.D. Iowa Aug. 8, 2017) (striking Defendants’ particular answers for failure

to admit to allegations within in a paragraph which were true before denying the rest, and stating

that “counsel should consider whether each response in its amended answer complies with Rule

8(b), and not merely those responses specifically identified by the court”); In re Volpert, 177 B.R.



                                               -2-
  Case 19-09015       Doc 66     Filed 04/09/20 Entered 04/09/20 14:13:17            Desc Main
                                   Document     Page 3 of 6



81, 83 (Bankr. N.D. Ill. 1995) (striking purported answer where it was legally insufficient, in that

party failed to admit, deny, or otherwise state, as required by Fed. R. Civ. P. 8); Matter of

Crawford, 2 B.R. 589 (Bankr. N.D. Ill. 1980) (“The Court finds that the general denial of

paragraphs 2-7, inclusive, of the complaint constitutes a sham […]. On its own motion the Court

strikes the answers to paragraphs 2-7 inclusive, of the complaint and holds that the allegations

contained in those paragraphs are admitted”); and, In re Richner, No. 5-12-BK-02881-JJT, 2018

WL 1165759 (Bankr. M.D. Pa. Mar. 1, 2018) (finding that defendant’s answers put forth to

challenged responses were insufficient under the pleading requirements of Rule 8, striking the

answers, and providing defendant time to amend).

       Nor does Defendant support its assertion of the attorney-client privilege or other discovery

objections in its answer to a complaint.

Defendant’s Answers to Paragraphs 9 and 10

        Defendant provides no justification for its assertion of the attorney-client privilege as a

proper answer to a complaint, and no such answer is permitted by Rule 8. While Defendant’s

answer purports to also deny paragraphs 9 and 10, Defendant cannot qualify such answers with

the assertion of a discovery privilege.

Defendant’s Answer to Paragraphs 17-23

       Defendant answered these paragraphs with one block allegation that did not “admit,”

“deny,” or aver insufficient information in any respect, let alone as to each discrete allegation.

Instead, Defendant launched into a false attack based on Plaintiffs’ alleged publication of

confidential material (something that Defendant has not sought to redress since the Amended

Complaint was filed on October 31, 2019, and the original Complaint, which contained similar

allegations, was filed on March 27, 2019, i.e. through a motion to seal the documents). Otherwise,



                                               -3-
  Case 19-09015       Doc 66      Filed 04/09/20 Entered 04/09/20 14:13:17             Desc Main
                                    Document     Page 4 of 6



in its Response, Defendant seeks to cross-reference its answers to other allegations of the

Complaint by and for these answers. This is nothing more than obfuscation.

Defendant’s Answer to Paragraphs 24-28

       Similarly, in its Response, Defendant points to its answers to other allegations of the

Complaint, which again does not conform to Rule 8 and the law construing it.

Defendant’s Answer to Paragraphs 40-48

       These paragraphs relate to a letter which Mr. Maniaci wrote to his “Fellow VBF

Shareholders” on Defendant’s letterhead, which Debtors allege misled shareholders regarding the

nature and status of Debtors’ bankruptcy proceedings. In Response, Defendant states: “The

allegations in paragraphs 40 to 48 (Doc. No. 44) are not allegations against Cassels and required

no response by Cassels but rather are allegations against Sean Maniaci who is not a party to this

action and “in his individual capacity as a minority shareholder of [VBF Canada].”’ (Response,

Dkt. #51 at 6.) Previously, as set forth in the Motion, Defendant lost its attempt to strike these and

other allegations of the Complaint as improper or irrelevant. (See, Dkt. #13.) Defendant still

refuses to heed this Court’s Order denying Defendant’s prior attempt to evade these allegations.

Otherwise, Defendant repeats its confusing and obfuscating defense of its answer to paragraphs 40

through 48 by cross-referencing its answers to other paragraphs of the Complaint.

                                          CONCLUSION

       The Defendant could have taken the opportunity to simply do the right thing-revise its

answer in compliance with Rule 8. Instead, Defendant clung to frivolous legal arguments. Indeed,

after receiving Plaintiffs’ Motion, Defendant could have asked the Court to take this correct

approach. Therefore, the Court should strike Defendant’s answers as to, and deem admitted,

paragraphs 9-10, 17-23, 24-28, 29-33, and 40-48 of the Complaint. The alternative of revising its



                                                -4-
  Case 19-09015       Doc 66     Filed 04/09/20 Entered 04/09/20 14:13:17           Desc Main
                                   Document     Page 5 of 6



answer should no longer be afforded to the Defendant. Otherwise, its dilatory and obstructive

pleading style will be rewarded with the delay of these proceedings that has been caused, and will

be caused, by Defendant’s refusal to comply with Rule 8.


                                                  VeroBlue Farms USA, Inc., VBF
                                                  Operations, Inc., VBF Transport, Inc.,
                                                  VBF IP, INC., and Iowa’s First, Inc.

By:/s/ Dan Childers__________                    By: /s/ Robert H. Lang__________
        One of Their Attorneys                             One of Their Attorneys

Dan Childers                                      Robert H. Lang
Elderkin & Pirnie                                 Thompson Coburn LLP
316 Second St. SE                                 55 East Monroe, 37th Floor
Suite 124                                         Chicago, IL 60603
PO Box 1968                                       312-346-7500 (main)
Cedar Rapids, IA 52401                            rhlang@thompsoncoburn.com
319-362-2137 (main)
Dchilders@elderkinpirnie.com




                                              -5-
  Case 19-09015      Doc 66     Filed 04/09/20 Entered 04/09/20 14:13:17           Desc Main
                                  Document     Page 6 of 6



                               CERTIFICATE OF SERVICE

       The undersigned, a non-attorney, hereby certifies under penalties as provided by law, that
on April 9, 2020, she caused a true and correct copy of Plaintiffs’ Reply in Support of Motion
to Deem to be served upon counsel of record via ECF system of Iowa:


                                                                   /s/    Arianna Thornton




                                              -6-
